Broyles, C. J.
This was an action to recover damages for a personal injury. The plaintiff alleged that he was entitled to recover for pain and suffering, for diminished earning capacity, and for hospital and doctor’s bills, and upon the trial he introduced evidence in support of the allegations. It was error, therefore, for the court to instruct the jury, in effect, that the plaintiff was suing for general damages only, and to fail to give them any rule for ascertaining the amount to be fixed for hospital and doctor’s bills (counsel for the plaintiff in open court announced, in effect, that the item for diminished earning capacity had been abandoned), Dnder the charge of the court, the jurors, being mere laymen in the science of law, may have concluded that hospital and doctor’s bills were items of general damages and that the amount that the plaintiff was entitled to recover therefor was left to their enlightened consciences. Southern Ry. Co. v. O’Bryan, 112 Ga. 127 (37 S. E. 161); Macon Ry. &c. Co. v. Vining, 120 Ga. 511 (3), 515 (48 S. E. 232); Wadley v. Dooly, 138 Ga. 275 (7) (75 S. E. 153).
Dnder the facts of the instant case, the errors in the charge require another hearing of the case, and the refusal to grant a new trial was error.

Judgment reversed.


Dulce and Bloodworth, JJ., concur.